Citation Nr: 1009062	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to June 
1967.  He was in Vietnam from March 1964 to February 1965, 
during which time he was a platoon leader, commander in 
multiple counterinsurgency operations, and a rotary wing 
adviser, and flew helicopters in multiple combat missions 
including in the Delta.  Among other decorations, he was 
awarded the Army Aviator Badge and the Air Medal with 
Eighteen Oak Leaf Clusters with "V" Device.  He was born in 
1938.

This appeal to the Board of Veterans' Appeals (Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

Service connection is in effect for residuals of lung cancer, 
status post left  upper lobe resection secondary to Agent 
Orange exposure, for which a 30 percent rating is assigned.

The Veteran provided testimony at a hearing at the VARO in 
October 2008; a transcript (Tr.) is of record. 

Issue #1 is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required.


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service, 
including in combat and in association with aviation and 
flying helicopters in service; his recurrent tinnitus has 
purportedly been present in and since service, and the 
credible evidence is in approximate balance as to whether it 
may be reasonably associated with his in-service noise 
exposure.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  In view of the disposition 
herein as to Issue #2, and remand action taken with regard to 
the remaining issue, there is no need for further discussion 
of notice or development.

II.  Service Connection for Tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for a neurological disorder (to include 
tinnitus and/or hearing loss as an organic disease of the 
nervous system) may also be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Tinnitus has been variously defined.  It is "a sensation of 
noise (as a ringing or roaring) that is caused by a bodily 
condition (as wax in the ear or a perforated tympanic 
membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  
It is a noise in the ears, such as ringing, buzzing, roaring, 
or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is 
a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. 
App. 471, 472 (1995).  "Tinnitus can be caused by a number 
of conditions, including injuries, acute diseases, and drug 
reactions [but] disablement from tinnitus does not depend on 
its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

Although records are limited, tinnitus was not specifically 
noted in the Veteran's now available service treatment 
records (STRs).  However, he was exposed in service to 
extensive acoustic trauma.  Since service he has been an 
insurance agent, although he is now working on land and 
raising donkeys.

On VA and private audiometric evaluations, the Veteran has 
said that he has had tinnitus for a long time, and it may 
date to, in, or just after service after he was exposed to 
loud noises on a continuous basis.  He has stated that since 
service he had not been exposed to noise and even when rarely 
hunting, he has used hearing protection.  He has also 
testified as to his tinnitus, has observed that he has had it 
for decades, and says that he believes it is due to the 
helicopter noise to which he was exposed when flying in the 
Meking Delta in Vietnam.  

One VA examiner has opined that the Veteran's tinnitus is 
likely not due to service.  However, a private audiologist 
has opined to the contrary.

By his own statements, the Veteran has experienced ongoing 
problems with tinnitus, periodic and intermittent and now 
virtually constant.  He has credibly testified to having 
experienced it since his service, and the history has been 
repeated on several occasions. 

There is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the Veteran is competent to 
report his own symptoms, and the circumstances of its 
incurrence in service are consistent with his military 
record, including the history of significant noise exposure.

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  Accordingly, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that 
service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran was exposed to acoustic trauma in service.  Since 
then, he has worked primarily as an insurance agent without 
significant noise exposure.

His STRs are not voluminous, but on numerous physical and 
other periodic examinations, testing of his hearing at the 
lower conversational frequencies was normal.  He was not 
tested at the highest frequencies.  On at least one occasion 
in 1964, he had problems popping his ears.  Shortly before 
that, he had an ear infection.  He said he had gone swimming 
and gotten water in his ear; otitis externa was diagnosed.

Both private and VA audiometric evaluations now show 
significant bilateral hearing loss.  There is VA opinion to 
the effect that the hearing impairment is not due to service.  
However, there is private audiological assessment to the 
effect that the hearing loss is, in all likelihood, due to 
his in-service noise exposure.  That audiologist noted that, 
while he did have some audiological evaluations in service, 
the testing never included those pivotal higher frequencies 
where the initial hearing loss due to acoustic trauma would 
have been manifest.

Of interest is that on at least one clinical occasion, the 
Veteran suggested that his shingles and its involvement 
including his face might have cause some hearing loss.  Other 
VA testing, including magnetic resonance imaging (MRI), has 
been inconclusive in that regard.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159-160 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley, supra; see 38 C.F.R. § 
3.303(d).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

a.  The Veteran should be asked to 
identify any additional evidence of his 
hearing acuity in the interim since 
separation from service, and this and 
all other available post-service 
audiometric evaluations, whether from 
VA or private sources, associated with 
work or school, etc., and related 
evidence should be obtained; VA should 
assist as feasible.

b.  In any event, complete VA clinical 
records must be acquired and attached 
to the file.  In that context, the 
Veteran may be requested to identify 
those VA facilities in which he has 
been seen for his hearing loss 
including any that have provided him 
with hearing aids, and these records 
should be acquired.

2.  The Veteran should then be examined by 
a qualified individual who has not 
previously evaluated him, to determine the 
nature, extent, and probable etiology of 
any hearing loss.  The claims folder, to 
include service and post-service clinical 
records obtained pursuant to (1), above, 
and a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  

a.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that defective hearing 
arose in or as a result of service, or 
arose after service and has been either 
caused or aggravated beyond its 
previous baseline level of disability 
by a service-connected disability to 
include tinnitus; or whether such a 
causation or aggravation relationship 
is unlikely (i.e., less than a 50-50 
probability).  A complete rationale for 
all opinions expressed should be 
provided.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection on 
all bases.  If any decision remains 
adverse, provide him and his 
representative with an appropriate SSOC.  
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


